Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Peter Maki on 05/31/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of additive manufacturing, the method comprising: 
providing a substrate material at a location proximate a cam interface surface of a fuel system tappet; 
forming the substrate material into an additive layer on top of the cam interface surface by exposing the substrate material to a first laser beam having a first power level; 
cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature; 
performing a smoothing operation by exposing the additive layer to a second laser beam having a second power level, wherein the second power level is lower than the first power level; and 
performing a machining operation, which is a separate operation from the smoothing operation 

6. (Cancelled)

10. (Currently Amended) A tappet repaired by a process comprising: 
providing a substrate material at a location proximate a surface of the tappet; 
forming the substrate material into an additive layer on top of the surface by exposing the substrate material to a first laser beam having a first power level; 
cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature; 
performing a smoothing operation by exposing the additive layer to a second laser beam having a second power level, wherein the second power level is lower than the first power level; and 
performing a machining operation, which is a separate operation from the smoothing operation, wherein the machining operation includes removing a portion of the additive layer.

12.(Cancelled)

Response to Amendment
With respect to the claim rejections under 35 U.S.C 112(a) and 112(b), the rejections are overcome by the amendment filed on 02/28/2022. Therefore, the claim rejections under 35 U.S.C 112(a) and 112(b) are withdrawn.

With respect to the double patenting rejection, applicant cancelled claim 15 filed on 02/28/2022, which overcome the rejection. Therefore, the double patenting rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-4, 7-11, and 13-14 are indicated.
References Chen (CN 109226755A) and Luick (US 2015/0217414) are the closest prior arts. Chen teaches a method of additive manufacturing comprising: providing a substrate material to a surface of a part; forming the substrate material into an additive layer on top of the surface by exposing the substrate to a laser beam with a first power level; cooling the additive layer; and exposing the additive layer to a second laser with a second power level to perform texturing processing. Reference Luick a method of additive manufacturing comprising providing cladding material on substrate material, melting cladding material by a laser beam to form a single layered coating, and machining the single layered coating to a desired thickness. However, neither Chen nor Luick teaches the workpiece is a fuel system tappet and the surface is a cam interface surface, and performing a smoothing operation by exposing the additive layer to a second laser beam with a second power level. 
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations of the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761